DETAILED ACTION
	The instant application having Application No. 17/553,987 filed on 12/17/2021 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites the limitation “...the monitoring system......at the property..” in line 1. There are lack of antecedent basis for these limitations in the claim.

	Claim 18 is rejected for the same rationale as claim 17 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-18 of U.S. Patent No. 11,240,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the inventions are the same as shown below:
                Instant Application
                 Patent 11,240,274
Claim 1:
     A monitoring system for monitoring a property, the monitoring system comprising: 
     one or more processors; and 
     one or more non-transitory storage devices, the one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
     obtaining, by the monitoring system, sensor data from one or more sensors located at the property, wherein the sensor data is indicative of audio signals of one or more drone propellers; 
     detecting, by the monitoring system and based on the obtained sensor data, presence of a drone; 
     determining, by the monitoring system and based on the audio signals of the one or more drone propellers, that the detected drone is an unauthorized drone; 
     monitoring, by the monitoring system, one or more radio frequency (RF) signals being output by the unauthorized drone; 
     based on the monitoring of the one or more RF signals, determining, by the monitoring system, that the unauthorized drone both was already determined to be an unauthorized drone based on the audio signals of the one or more drone propellers and (i) is communicating or (ii) attempting to communicate with a network associated with the property; 
     based on the determining that the unauthorized drone both was already determined to be an unauthorized drone based on the audio signals of the one or more drone propellers and (i) is communicating or (ii) attempting to communicate with a network associated with the property, selecting, by the monitoring system, one or more network adjustment policies; and 
     transmitting, by the monitoring system and to one or more monitoring system components, one or more instructions that, when received by the one or more monitoring system components cause the one or more monitoring system component to adjust network parameters based on the one or more selected network adjustment policies.
Claim 1:
     A monitoring system for monitoring a property, the monitoring system comprising: 
     one or more processors; and 
     one or more non-transitory storage devices, the one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
     obtaining, by the monitoring system, sensor data from one or more sensors located at the property, wherein the sensor data is indicative of audio signals of one or more drone propellers; 
     detecting, by the monitoring system and based on the obtained sensor data, presence of a drone; 
     determining, by the monitoring system and based on the audio signals of the one or more drone propellers, that the detected drone is an unauthorized drone; 
     monitoring, by the monitoring system, one or more radio frequency (RF) signals being output by the unauthorized drone; 
     based on the monitoring of the one or more RF signals, determining, by the monitoring system, that the unauthorized drone was already determined to be an unauthorized drone based on the audio signals of the one or more drone propellers and (i) is communicating or (ii) attempting to communicate with a network associated with the property; 
     based on the determining that the unauthorized drone both was already determined to be an unauthorized drone based on the audio signals of the one or more drone propellers and (i) is communicating or (ii) attempting to communicate with a network associated with the property, selecting, by the monitoring system, one or more network adjustment policies; and 
     transmitting, by the monitoring system and to one or more monitoring system components, one or more instructions that, when received by the one or more monitoring system components cause the one or more monitoring system component to encrypt wireless communications with other monitoring system components over the network for a predetermined time period, wherein the predetermined time period is based on monitoring the one or more RF signals being output by the unauthorized drone.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. (US 2016/0180719 A1-hereinafter Wouhaybi) and in view of Obaidi (US 2018/0281943 A1-hereinafter Obaidi
 Regarding claim 1, Wouhaybi discloses a monitoring system for monitoring a property, the monitoring system comprising: 
one or more processors (at least figure 6, element 602, processor); and 
one or more non-transitory storage devices (at least figure 6, element 604, main memory), the one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
obtaining, by the monitoring system, sensor data from one or more sensors located at a property (at least [0017]-[0018], data from sensors is received/ obtained), wherein the sensor data is indicative of audio signals of one or more drone propellers (at least [0019], noise of drone); 
detecting, by the monitoring system and based on the obtained sensor data, presence of a drone (at least [0017]-[0019], determine if a drone is operating within or around property community); 
determining, by the monitoring system and based on the audio signals of the one or more drone propellers, that the detected drone is an unauthorized drone (at least [0012][0019][0031][0037], determined if drone is unregistered, unwanted or illegal based on noise condition of drone); 
determining, by the monitoring system, that the unauthorized drone is determined to be an unauthorized drone based on the audio signals of the one or more drone propellers ([0031][0063], violates operating condition specifies in policy); 
based on determining, that the unauthorized drone is determined unauthorized, selecting, by the monitoring system, one or more network adjustment policies ([0032][0037][0063], i.e. reputation level is selected); 
and 
transmitting, by the monitoring system, and to one or more monitoring system components, one or more instructions that, when received by the one or more monitoring system components cause the one or more monitoring system component to to adjust network parameters based on the one or more selected network adjustment policies ([0027]-[0028][0037][0041][0063], i.e: instructions to block or store low reputation is transmitted.)
Wouhaybi does not explicitly disclose monitoring, by the monitoring system, one or more radio frequency (RF) signals being output by the drone; based on the monitoring of the one or more RF signal, determining that by the monitoring system, that the unauthorized drone is (i) communicating or (ii) attempting to communicate with a network associated with the property; 
However, Obaidi discloses monitoring by a monitoring system, one or more radio frequency (RF) signals output by the drone, and based on the monitoring of the one or more RF signals, (at least figures 2A-2B; [0023]-[0025][0035][0037]-[0041], i.e.: drone authentication system monitors wireless (RF) communication from drone) determining that by the monitoring system, that the drone is unauthorized and that it is (i) communicating or (ii) attempting to communicate with a network associated with property and that network parameters is wirelessly adjusted based on the determination for a predetermined time period (at least [0047]-[0048][0053]-[0054][0060] [0063], determine that the communication (i.e.: user name, password, ID) from drone don’t match with stored information, which indicates the drone is unauthorized and is communicating with network associated with property, so initiate a protective mechanism while the drone is in the area or until the drone moves away from the airborne fulfillment center (AFC)).
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi to include the feature discloses by Obaidi to enhance the security level of the system.

Regarding claim 2, Wouhaybi and Obaidi disclose the monitoring system of claim 1. Wouhaybi also discloses the one or more sensors located at the property are stationary sensors (at least figure 1, elements 118 & 120, [0017], cameras.)

Regarding claim 4, Wouhaybi and Obaidi disclose the monitoring system of claim 1. Wouhaybi also discloses the detecting, by the monitoring system and based on the obtained sensor data, the presence of the drone comprises: determining, by the monitoring system, that at least a portion of the obtained sensor data satisfies a predetermined similarity threshold when compared to data representing at least one drone attribute ([0037][0041][0051], i.e.: known or unknown drone.)

Regarding claim 5, Wouhaybi and Obaidi disclose the monitoring system of claim 1. Wouhaybi also discloses the determining, by the monitoring system and based on the audio signals of the one or more drone propellers, that the detected drone is an unauthorized drone comprises:
generating, by the monitoring system, a drone signature based on the obtained sensor data including audio data (at least [0019][0025][0063], drone that does not leave within a set period of time indicated by policy); and 
determining, by the monitoring system and based on the drone signature, that the detected drone is an unauthorized drone (at least [0019][0025][0063][0083], drone is determined to be unauthorized as it does not operate in accordance with policy.)

Regarding claim 6, Wouhaybi and Obaidi disclose the monitoring system of claim 5. Wouhaybi also discloses determining, by the monitoring system, and based on the drone signature, that the detected drone is an unauthorized drone comprises: 
determining, by the monitoring system, whether the drone signature is stored in a database of authorized drone signatures ([0037][0041], i.e.: no entry (unknown drone); and 
based on a determination that the drone signature is not stored in the database of authorized drone signatures, determining, by the monitoring system, that the drone represented by the drone signature is an unauthorized drone ([0037][0041], unknown drone.)

Regarding claim 7, Wouhaybi and Obaidi disclose the monitoring system of claim 6.  Wouhaybi also discloses obtaining, by the monitoring system, second sensor data that is generated by the one or more sensors; 
generating, by the monitoring system, a second drone signature that is based on the second sensor data ([0037], i.e.: entry such as location, path, speed, capabilities, reputation, owner, etc.); 
 determining, by the monitoring system, whether the second drone signature is stored in a database of authorized drone signatures ([0037][0042], entry for drone is stored); and 
based on a determination, by the monitoring system, that the second drone signature is stored in the database of authorized drone signatures, determining, by the monitoring system, that the drone represented by the second drone signature is an authorized drone ([0037][0041], drone is authorized.)

Regarding claim 10, Wouhaybi and Obaidi disclose the monitoring system of claim 1. Wouhaybi also discloses the one or more monitoring system components include (i) one or more monitoring system sensors, (ii) one or more monitoring system cameras, or (iii) a monitoring system control unit (at least figure 1, at least elements 118 & 120, monitoring system cameras.)

Regarding claim 11, Wouhaybi and Obaidi disclose the monitoring system of claim 1. Wouhaybi also discloses the one or more network components include (i) a smartphone, (ii) a tablet, (iii) a laptop, (iv) a desktop computer, (v) a server computer, or (vi) a router (at least [0072], i.e.: PC, tablet and etc..)

Claims 17 & 18 are rejected for the same rationale as claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi and further in view of K V et al. (US 20170019644 A1-hereinafter K.)
Regarding claim 3, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not explicitly disclose the one or more sensors located at the property are mounted to a device that is configured to move over at least a portion of the property.
However, K discloses one or more sensors are mounted to a device that is configured to move over at least a portion of a property (abstract, [0014], camera is carried by wireless drone.)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the teaching of K into the system of Wouhaybi and Obaidi to provide a more dynamic, real time and mobile to the surveillance system ([0025].)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi and further in view of Mhatre et al. (US 2016/0191559 A1-hereinafter Mhatre.)
Regarding claim 8, Wouhaybi and Obaidi disclose the monitoring system of claim 1.
Wouhaybi and Obaidi do not disclose the determining, by the monitoring system, that the unauthorized drone was already determined to be an unauthorized drone based on the audio signals of the one more drone propellers and (i) is communicating or (ii) attempting to communicate with a network associated with the property comprises: providing, by the monitoring system, network traffic data associated with a network of the property as an input to a machine learning model that has been trained to detected irregular network activity, wherein the network traffic data includes at least a portion of (i) data received by a device connected to one or more networks associated with the property or (ii) data that is transmitted by a device connected to one or more networks associated with the property; obtaining, by the monitoring system, output data that is generated by the machine learning model that has been trained to detect irregular network activity, wherein the output data is generated as a result of the machine learning model processing the provided network traffic data; and 
determining, by the monitoring system and based on the obtained output data generated by the machine learning model, whether the unauthorized drone is (i) communicating or (ii) attempting to communicate with the network associated with the property.
However, Mhatre discloses using machine learning to determine baseline levels of behavior within a network over a given time period, then current network traffic is compared against the established baseline models to check for malicious behavior (at least [0039]-[0040].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the teaching of Mhatre to provide a more current and reliable way of identifying threats to the system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi and further in view of Stolfo et al. (US 2010/0077483 A1-hereinafter Stolfo.)
Regarding claim 9, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not disclose determining, by the monitoring system, that the unauthorized drone was already determined to be an unauthorized drone based on the audio signals of the one more drone propellers and (i) is communicating or (ii) attempting to communicate with a network associated with the property comprises: determining, by the monitoring system, that a predetermined pool of data that has been allocated as bait for detection of malicious network activity has been accessed.
However, Stolfo discloses decoy information has been accessed (at [0017] [0042][0045].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the teaching of Stolfo so that attackers can be quickly identified and prevent access to systems information ([0005]-[0006].) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi and further in view of Abedi et al. (US 2006/0133612 A1-hereinafter Abedi.)
Regarding claim 12, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not explicitly disclose the network adjustment policies include (ii) suspension of all wireless communications by the one or more monitoring system components or the one or more network components for a predetermined period of time.
However, Abedi discloses when a wireless device is compromised, disabling the wireless device from operating within a secured zone for a predetermined period until the device has been reinitialized (at least abstract, [0006][0020][0025][0044].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the teaching of Abedi to prevent compromising the system.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi, Yau et al. (US 2015/0049189 A1-hereinafter Yau) and further in view of Abedi et al. (US 2006/0133612 A1-hereinafter Abedi.)
Regarding claim 13, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not explicitly disclose the monitoring system comprises one or more contact sensors that use wired communication; and wherein selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that suspends wireless communication by one or more other monitoring system components or one or more network components until (i) a predetermined amount of time has expired or (ii) the one or more other monitoring system components or the one or more network components receive an instruction to begin using wireless communication again.
 However, Yau discloses contact sensors that are able to communicate across wired and wireless networks (at least [0024].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the sensors of Yau to enhance the system and enabling it to work in different networks.
Wouhaybi, Obaidi and Yau do not explicitly disclose selecting, by the monitoring system, a network adjustment policy that suspends wireless communication by one or more other monitoring system components or one or more network components until (i) a predetermined amount of time has expired or (ii) the one or more other monitoring system components or the one or more network components receive an instruction to begin using wireless communication again.
However, Abedi discloses when a wireless device is compromised, disabling the wireless device from operating within a secured zone for a predetermined period until the device has been reinitialized (at least abstract, [0006][0020][0025][0044].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi, Obaidi and Yau to include the teaching of Abedi to prevent compromising the system.

Regarding claim 14, Wouhaybi, Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not explicitly disclose the monitoring system comprises one or more motion sensors that use wired communication; wherein the selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that suspends wireless communication by one or more other monitoring system components or one or more network components until (i) a predetermined amount of time has expired or (ii) the one or more other monitoring system components or the one or more network components receive an instruction to begin using wireless communication again.
However, Yau discloses motion sensors that are able to communicate across wired and wireless networks (at least [0024].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the different sensors of Yau to enhance the system and enabling it to work in different networks.
Wouhaybi, Obaidi and Yau do not explicitly disclose selecting, by the monitoring system, a network adjustment policy that suspends wireless communication by one or more other monitoring system components or one or more network components until (i) a predetermined amount of time has expired or (ii) the one or more other monitoring system components or the one or more network components receive an instruction to begin using wireless communication again.
However, Abedi discloses when a wireless device is compromised, disabling the wireless device from operating within a secured zone for a predetermined period until the device has been reinitialized (at least abstract, [0006][0020][0025][0044].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi, Obaidi, and Yau to include the teaching of Abedi to prevent compromising the system.

Regarding claim 15, Wouhaybi and Obaidi disclose the monitoring 
system of claim 1. Wouhaybi also discloses the transmitting, by the monitoring system, one or more instructions to (i) one or more monitoring system components ([0063], instruction to decrease reputation level.) 
Wouhaybi and Obaidi do not explicitly disclose the monitoring system comprises one or more contact sensors that use wired communication or one or more motion sensors that use wired communication; 
wherein the selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that suspends wireless communications by monitoring system components or network components located at the property; and transmitting, by the monitoring system, an instruction to a network router to suspend access to one or more wireless networks, generated by the network router, by the one or more monitoring system components or the network components located at the property.
 However, Yau discloses motion sensors that are able to communicate across wired and wireless networks (at least [0024].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the different sensors of Yau to enhance the system and enabling it to work in different networks.
Wouhaybi, Obaidi and Yau do not explicitly disclose selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that suspends wireless communications by monitoring system components or network components located at the property. 
However, Abedi discloses when a wireless device is compromised, selecting and disabling the wireless device from operating within a secured zone for a predetermined period until the device has been reinitialized (at least abstract, [0006][0020 ][0025] [0044].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi, Obaidi and Yau to include the teaching of Abedi to prevent compromising the system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi, Yau et al. (US 2015/0049189 A1-hereinafter Yau) and further in view of Kates (US 2016/0029315 A1-hereinafter Kates.)
Regarding claim 16, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not explicitly disclose the monitoring system comprises one or more contact sensors that use wireless communication; wherein selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that requires the one or more contact sensors to use encrypted wireless communications.
However, Yau discloses contact sensors and motion sensors that are able to communicate across wired and wireless networks (at least [0024].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the different sensors of Yau to enhance the system and enabling it to work in different networks.
Wouhaybi, Obaidi and Yau do not disclose selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that requires the one or more contact sensors to use encrypted wireless communications.
However, Kates discloses wireless sensors communicate in an encrypted format ([0025][0054].) 
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi, Obaidi, and Yau to include the teaching of Kates to enhance the security level of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438